O’BRIEN, J. (dissenting).
The action is brought to recover on a contract whereby the defendant agreed to pay the plaintiff for negotiating a sale to it of certain property in Buffalo. The contract is embodied in a letter" to the plaintiff from the defendant, dated January 9, 1901, wherein it was said:
“If you succeed In inducing the Stockholders’ Heal Estate Co. to sell this-property to us for any figure less than $69,000, we agree that you shall be entitled to retain and keep the difference. If, on the other hand, we are obliged to pay $69,000 for the property, we will pay over to you the sum of $1,000.”
The complaint avers that in pursuance of this agreement the plaintiff succeeded “in inducing the owners of said real estate to sell the same to defendant * * * for * * * $8,000 less than the-$69,000 which defendant was ready and willing to pay,” and thereafter the defendant purchased the property for such sum, but refuses to pay to plaintiff his $8,000. The plaintiff relied principally upon correspondence introduced in evidence in support of his claim. The first of these letters and papers is the one referred to, dated' January 9, 1901, stating the contract. The second is a letter to-plaintiff from “Thos. Barker, Chairman of Committee,” saying:
“Your letter dated the 17th.inst., containing offer for the apartment houses, * * * received, and I have to state that on behalf of the committee it is Impossible at the present time to accept your bid.”
The plaintiff testified that this letter was received in the course-of negotiations had subsequent to the letter of January 9th, which negotiations included interviews with the officers of the Shareholders’ Real Estate Company, and also with Mr. Sammis, their general counsel, with Mr. Cobe, the president of the defendant company, and with Mr. Butler, its treasurer; that this letter, which was in. response to one he had written upon the subject-matteir of the letter of January 9th, he showed to Mr. Cobe. In objecting to the introduction of the letter in evidence on the ground that it did not prove that the Shareholders’ Company and the defendant company agreed upon a price, the defendant admitted that plaintiff wrote a number of letters and received a number, and that he had various conversations at various times. The plaintiff further testified that in response to a letter he had written to defendant he received a letter from its treasurer, dated January 26th, which-*13letter states that no definite reply could then be made in regard to the items in the letter received, but it would be taken up subsequently; and that he received from the treasurer of defendant on February 23, 1901, in connection with this matter, a letter stating:
“Referring to your letter * * * we note what you say, ‘If you delay closing this title after the first of March there will be an additional penalty * * * on the taxes which the seller refuses to be responsible for.’ Now Mr. Hawes we would advise you in this matter to advise the other people to pay their taxes, * * * for we certainly shall not be responsible in any way * * * until the title passes to us. The delay in passing the title is not our fault and we certainly cannot go ahead * * * until we have the proper papers signed for the sale of the property. Kindly attend to this at once.”
The plaintiff also testified that thereafter he received in the regular course of business in connection with this matter a letter dated February 27,1901, from the defendant, which states:
“We have just heard from Buffalo and we will be unable to give you an answer as to the time for passing title until we receive the opinion of Mr. Norton, the attorney who has the title in charge. * * * I don’t see how we can possibly pass title before Monday as we shall probably desire that the papers pass in Buffalo and a great deal will depend on Mr. Norton’s report and opinion. * * * It is essential that you obtain and send us at once a certified copy of the vote authorizing the sale of this property to Mr. Kiley as none appears on record.”
The plaintiff testified that he obtained, in response to the defendant’s, request in the latter part of this letter, a “certificate of proceedings of a special meeting of the Shareholders’ Real Estate Company held February 11, 1901.” This certificate recites that the shareholders were duly called for the purpose of determining whether they should consent to the execution and delivery of a deed of apartment houses owned by the company, and it was resolved “that the bid of $52,000 less all mortgages, taxes, or other liens for the Wayne and Waldorf apartment houses, the property of the company in the city of Buffalo, made by John B. Kiley of Rochester, N. Y., should be accepted and the board of directors * * * transfer the said property to the said John B. Kiley.” In the regular course of business the plaintiff received from defendant a letter dated February 28, 1901, as follows:
“Tour memorandum giving us the amount of the mortgages, * * * together with a copy of the certificate of the proceedings of the meeting * * * at which a vote was passed to sell the ‘Wayne’ and ‘Waldorf’ to one John B. Kiley for $52,000 has been received. We will forward this copy to our attorney in Buffalo for examination and comparison with the deed and upon receipt from him of his opinion that the title is clear we will be ready to pass title and we will now set Thursday March 7th at 12 o’clock noon at this office for passing such title at which time you are to furnish us with a certified ropy of the said certificate together with a proper deed from said Kiley and any further papers necessary to give us a marketable title to this property.”
The next letter received by plaintiff from defendant is dated March 2, 1901, and states, in reply to his letter of even date:
“We will be ready to close title on the Wayne and Waldorf at the office of' Ohas. P. Norton, * * * Buffalo, 12 m. Thursday March 7th. Kindly have * * * papers necessary for giving us correct title.”
*14The plaintiff was asked whether when he received letters subsequent to February 11th he knew that title had passed to John B. Kiley, and responded that he knew it had passed, or was about to pass, as that was part of the arrangement; that he had never met Mr. Kiley, but his name had been given him by Mr. Sweeney, the secretary, or Mr. Sammis,.the general counsel, of the Shareholders’ Realty Company, as the party from whom the defendant would receive title; that the agreement was to convey to Mr. Kiley, and not a direct conveyance from the Shareholders’ Company; that he wrote to Mr. Kiley on the subject, but never obtained a written contract from him, and Mr. Sammis said he refused to sign an executory contract, and would only execute a deed when the money was ready; that Mr. Sammis told him Mr. Kiley was the personal friend of Mr. Sweeney, who was going back and forth to Rochester arranging this thing; that the arrangement for the purchase of the apartment houses was oral, and, though there was an executory contract drawn, it was not executed, nor any writing given, till the property was transferred; that he told defendant’s president at the time that the original arrangement for a transfer directly from the Shareholders’ Company could not be carried into effect, as Mr. Sammis stated that there was some claim to the amount of eight or nine thousand dollars which must be gotten rid of to enable the company to give a good title, and hence the defendant company must take through a third person—some conduit—and be relieved of any possible litigation with outside parties; that defendant’s president said this would be satisfactory, and the property as appraised was valuable and worth over $69,000, and he did not care how they got title; that the defendant company prepared an executory agreement, which it requested him to submit to Mr. Kiley, and he told the company that he was not personally acquainted with Mr. Kiley, who was a lawyer in Rochester, and a friend of Mr. Sweeney’s, who was conducting the negotiations; that thereafter he informed the company that Mr. Kiley would not sign an agreement, but would sign a deed.
On behalf of the defendant, Mr. Kiley testified that he had no acquaintance with plaintiff, and had his conversations regarding the sale to defendant with Mr. Sweeney, and two or three days before the execution of the deed to defendant saw Mr. Cobe, the president, in Buffalo. “Mr. Cobe asked me if my name was Kiley. I told him it was. * * * That he represented the company' [defendant] that Mr. Sweeney had informed me was to purchase this property, and that they had a lawyer * * * in Buffalo who would attend to the transfer for them, and asked me to accompany him to that office in Buffalo, which I did. * * * This lawyer * * * requested me to take a check in payment, * * * which I refused to do. * * * Then Mr. Cobe had a check cashed downstairs in the bank, and gave me the currency for the property, and I turned over the deed to him.” Mr. Kiley testified that he originally bought the property acting for Mr. Sweeney, for whose brother he had been attorney; that Mr. Sweeney told him the Shareholders’ Company had two pieces of property at Buffalo *15“that they were going to sell, and that he thought he could get the job of attending to it for me,” and he received orders from Mr. Sweeney after that in regard to the property; that Mr. Sweeney brought the money, and told him to purchase the property, which he did, for $52,000; that he thought the man for whom he held title was Mr. Miller, whom he never saw, and whom he understood was a creditor of the Shareholders’ Company; that upon selling the property to defendant he turned over the money to Mr. Sweeney; that he had advertised the property as directed by Mr. Sweeney, and forwarded many replies to him. In addition we have the testimony of Mr. Cobe, who said he remembered signing the letter of January 9th, and that the plaintiff said he thought he could get the property for $69,000, as he had a good deal of influence with Mr. Sweeney and Mr. Barker, but never told him he was authorized to purchase for $61,000; that thereafter he sent his cousin to Buffalo to appraise the property. The defendant’s secretary testified that the plaintiff told him he had been unable to get a written contract with the Shareholders’ Company, and the property would have to be transferred to other parties, as there were liens to be taken care of; thereafter plaintiff wanted to fix a date for closing title, and he asked him several times about the contract, and he never produced such contract, and never authorized plaintiff to obtain a contract with Mr. Kiley.
The appellant urges that the judgment entered on the verdict in plaintiff’s favor for the amount sought should be reversed for the reasons, among others, that the plaintiff was not the procuring cause of the purchase of the property by the defendant, and that much of the testimony introduced over defendant’s objection and exception and relied upon to sustain the verdict was in variance with the express terms of the contract, which provided for a sale of the Shareholders’ Company to the defendant, and not a sale by Mr. Kiley. This was not, in my opinion, a material change or variation in the original contract, it being unimportant whether the defendant obtained title to the property by a direct deed from the Shareholders’ Company as the result of the plaintiff’s efforts, or by his- efforts obtained title through a conduit to whom it was desired by the Shareholders’ Company to first transfer the premises for particular reasons. The real question presented upon this appeal is whether the evidence sustains the finding that the plaintiff was the procuring cause of the sale to the defendant, and we have, therefore, at some length reviewed the record. Although we have little testimony introduced by plaintiff as to the interviews he had and the negotiations which he conducted with the Shareholders’ Company and its officers, and through the latter with Mr. Kiley, the plaintiff’s statement that he had such interviews at the time in question is uncontradicted, as is his testimony that the letters and papers in evidence related to this transaction, and followed in the regular course of business. The letters contain ample evidence that the plaintiff was in active charge of the negotiations, and that the defendant was fully apprised of the manner in which the.sale was to be consummated, namely, through Mr. Kiley, an at*16torney, and friend of Mr. Sweeney, the secretary of the Shareholders’ Company. This conclusion, moreover, is fortified by the testimony in defendant’s behalf, Mr. Kiley frankly stating that Mr. Sweeney supplied the money and gave him the work as a favor, and the object was to satisfy the claim of a creditor. And Mr. Kiley had no hesitation, upon being introduced to defendant’s president, in immediately proceeding with the transfer of the property. Furthermore, the testimony of defendant’s president and secretary is corroborative of the plaintiff’s version. I think, therefore, that the finding of the jury is supported by the evidence.
The'appellant’s further points that there was error in the admission of evidence and in the charge, and that the plaintiff misrepresented to the defendant the price at which the property could be obtained, I have examined, but do not think they constitute ground for reversal.
I think, therefore, that the judgment and order appealed from should be affirmed, with costs.